WHATLEY, Judge.
We affirm the order on supplemental complaint for modification in all respects except the denial of the wife’s claim for attorneys’ fees. The husband cites Murray v. Murray, 598 So.2d 310 (Fla. 2d DCA 1992), and argues that attorneys’ fees were properly denied as the parties have a substantially equal ability to pay. This argument is unavailing as the wife’s fee claim has a contractual basis. Specifically, the parties’ marital settlement agreement, which was incorporated into the final judgment of dissolution, states that each party would be responsible for their attorneys’ fees, “[pjrovided, however, that in the event of litigation arising as the result of a breach of this agreement, the prevailing party shall be entitled to reasonable attorneys’ fees and court costs.” Accordingly, we reverse and remand to the trial court with directions to award the wife that portion of the attorneys’ fees and court costs she incurred in this case pursuing enforcement of the husband’s alimony obligation.
Affirmed in part, reversed in part, and remanded with directions.
QUINCE, A.C.J., and SALCINES, J., concur.